COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00392-CR
                             NO. 02-14-00393-CR
                             NO. 02-14-00394-CR


BROOKS L. BURTSON                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1340778D, 1340779D, 1340780D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------


      Appellant Brooks L. Burtson appeals his conviction of possession of 28

grams or more but less than 200 grams of dihydrocodeinone with the intent to

deliver, a second-degree felony enhanced with a prior felony drug conviction, in

cause number 02-14-00392-CR; his conviction of possession of one gram or

      1
      See Tex. R. App. P. 47.4.
more but less than four grams of cocaine with the intent to deliver, a second-

degree felony enhanced with a prior felony drug conviction, in cause number 02-

14-00393-CR; and his conviction of possession of four grams or more but less

than 200 grams of methamphetamine with the intent to deliver, a first-degree

felony, in cause number 02-14-00394-CR.2 See Tex. Health & Safety Code Ann.

§§ 481.112(c), (d), .114(c) (West 2010). Burtson pleaded guilty to these three

offenses and true to the enhancement allegations in cause numbers 02-14-

00392-CR and 02-14-00393-CR in exchange for ten years’ confinement in each

case, to be served concurrently.3 The trial court certified that Burtson had the

right to appeal those matters raised by written motion filed and ruled on before

trial and not withdrawn or waived. See Tex. R. App. P. 25.2(a)(2)(A).

      Burtson’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion in each case. Counsel’s brief

and motion in each case meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). Burtson




      2
       The judgment of conviction in cause number 02-14-00394-CR reflects that
the habitual-offender notice for this offense was waived before Burtson’s plea.
      3
        The punishment range for the two second-degree felonies, enhanced by
Burtson’s prior felony conviction, would have otherwise been the same as for the
first-degree felony offense: confinement from 5 to 99 years or life. See Tex.
Penal Code Ann. §§ 12.32–.33 (West 2011), § 12.42(b) (West Supp. 2014).


                                        2
had the opportunity to file a pro se brief but has not done so. The State has not

filed a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgments.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




                                         3